Holmes, J.,
dissenting. I dissent from Part I of the majority’s opinion as explained in Part I of my analysis below. Furthermore, I believe three Justices have attempted to leap-frog to a predetermined result, although unsuccessfully, as noted in Part II of my dissent. The primary issue before this court is whether the trial court erred in admitting certain testimony by Dr. Kenneth Schulze without granting appellants either a continuance, motion to limit or exclude Dr. Schulze’s testimony, or a mistrial. For the reasons that follow, I would answer the above query in the affirmative, and further believe that three Justices (who comprise Part II of the lead opinion) have attempted unwarrantedly to reach issues not properly before this court.
I
Trial by Ambush; Civ.R. 26
The pertinent facts giving rise to the issue of Dr. Schulze’s testimony are as follows. After being treated by Dr. Shimmel on May 14, 1987, Savage lost bladder and bowel control. On May 16, 1987, Savage was taken to Robinson Memorial Hospital. Thereafter, on May 21, 1987, Dr. Schulze performed decompression surgery on Savage to relieve his symptoms associated with cauda equina syndrome.
Dr. Schulze last treated Savage sometime in July 1987.1 In preparation for trial, as part of the discovery process, appellants were given a copy of what has been purported to be Dr. Schulze’s medical report dated March 3, 1989. Dr. Schulze was deposed on October 9, 1989.
On October 23, 1989, the day the trial began, Dr. Schulze reexamined Savage for purposes of developing a report. Prior to the taking of evidence and jury selection, certain appellants moved the trial court to limit the forthcoming testimony of Dr. Schulze for the reason that they believed he was going to give testimony concerning new opinions that were not previously *51disclosed to appellants during the discovery process. Appellees countered by noting that the new opinions could have been discovered during the October 9, 1989 discovery deposition of Dr. Schulze, but that counsel for appellants had chosen not to develop this area in examining Dr. Schulze. The trial court agreed with appellees and denied appellants’ motion.
The trial court conducted a voir dire of Dr. Schulze immediately prior to his testimony at trial, where the following was elicited by Donald Powell, defense counsel to Drs. Snyder and Shimmel:
“[Mr. Powell] Q. All right. Now, Doctor, when was the last time that you saw Mr. Savage?
“[Dr. Schulze] A. On Monday of this week.
“Q. And, Doctor, did you arrive at any opinions as a result of seeing him on Monday of this week?
“A. Well, I would have to say so, yes.
“Q. * * * Now, Doctor, when you last saw him in July of 1987 had you formed any opinions about this loss of sensation in his feet?
“A. I don’t recall that I addressed that consideration at that time.
“Q. Had you formed any opinions about his need to use a catheter in July of ’87?
“A. I would have to say no.
“Q. So it’s fair to assume that you formed those opinions as a result of seeing him on Monday of this week?
“A. It’s quite fair to assume that.
“Q. October 23rd of this week?
“A. That would be correct.
“Q. All right. Now, with respect to his employability have you formed some opinion on Monday of this week concerning his employability?
“A. I believe I testified that I had.
“Q. All right. And what is that opinion?
“A. My opinion is that * * * he could not expect to return to gainful employment.
“Q. Again. Doctor, in all fairness you arrived at that opinion on October 23rd of this week?
“A. Yes sir.
“Q. You did not arrive at that opinion in July of ’87?
*52“A. I believe it would have been inappropriate at that time.
“Q. Now, Doctor, with respect to his problems concerning his wife you didn’t have any opinions in July of ’87 about that, did you?
“A. I don’t have recollection of having those kind[s] of opinions at that time.
“Q. Again, you arrived at the opinions concerning his relations with his wife as a result of the examination on October 23rd of this week; is that correct?
“A. That’s correct.”
Thus, as Dr. Schulze admitted at trial, he arrived at four new conclusions on Savage’s health that were not expressed or held previously at his October 9, 1989 deposition. Specifically, Dr. Schulze observed that Savage had a loss of sensation in his feet, a need for self-catheterization, an inability to return to employment, and difficulty in having relations with his wife.
The trial court, after hearing voir dire, denied appellants’ motion to exclude the new opinions held by Dr. Schulze. Moreover, the court denied appellants’ motion for a mistrial. Further, the court refused to grant a thirty-day continuance in order that appellants could provide rebuttal testimony concerning, among other things, Savage’s impotency. Thereafter, Dr. Schulze testified at trial on the same matters covered in his voir-dire testimony, which was not limited to opinions previously expressed at his October 9, 1989 deposition.
With respect to the proper discovery procedure to be followed in civil trials, Civ.R. 26(B) provides in pertinent part:
“(4) Trial preparation: experts.
a * * *
“(b) As an alternative or in addition to obtaining discovery under subdivision (B)(4)(a) of this rule, a party by means of interrogatories may require any other party (i) to identify each person whom the other party expects to call as an expert witness at trial, and (ii) to state the subject matter on which the expert is expected to testify. Thereafter, any party may discover from the expert or the other party facts known or opinions held by the expert which are relevant to the stated subject matter. Discovery of the expert’s opinions and the grounds therefor is restricted to those previously given to the other party or those to be given on direct examination at trial.”
Moreover, Civ.R. 26(E) requires parties to supplement their responses under the following conditions:
“(1) A party is under a duty seasonably to supplement his response with respect to any question directly addressed to (a) the identity and location of *53persons having knowledge of discoverable matters, and (b) the identity of each person expected to be called as an expert witness at trial and the subject matter on which he is expected to testify.
“(2) A party who knows or later learns that his response is incorrect is under a duty seasonably to correct the response.
“(3) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through requests for supplementation of prior responses.”
This court in Jones v. Murphy (1984), 12 Ohio St.3d 84, 86, 12 OBR 73, 75, 465 N.E.2d 444, 446, stated with respect to the purposes behind the Civil Rules:
“One of the purposes of the Rules of Civil Procedure is to eliminate surprise. This is accomplished by way of a discovery procedure which mandates a free flow of accessible information between the parties upon request, and which imposes sanctions for failure to timely respond to reasonable inquiries. * * *”
In Jones, this court addressed the question of whether the trial judge had the discretion under the Civil Rules to exclude an expert’s testimony when the party calling the expert had failed to identify the expert by supplementing the party’s interrogatory responses. This court upheld the trial judge’s decision to exclude the expert’s testimony under Civ.R. 37,2 since the trial court had found an intentional noncompliance with Civ.R. 26(E). Id. at 86, 12 OBR at 75, 465 N.E.2d at 446; see, also, Paugh & Farmer, Inc. v. Menorah Home for Jewish Aged (1984), 15 Ohio St.3d 44, 15 OBR 142, 472 N.E.2d 704 (trial court did not abuse its discretion in excluding an expert witness where the expert’s report was not timely filed pursuant to Rule 21 of the Cuyahoga County Local Rules of Court).
*54A case similar to the one at bar was brought before the Cuyahoga County Court of Appeals in Jackson v. Booth Memorial Hosp. (1988), 47 Ohio App.3d 176, 547 N.E.2d 1203, where the cause of death of an alleged victim of medical malpractice was not known at the time of discovery, but was discovered after the deposition of defendants’ expert witnesses. The defendants failed to inform the plaintiffs of the discovery prior to trial. The Jackson court reversed a defense verdict and reasoned:
“Thus, the elements of surprise and ambush become the focus with regard to whether a free flow of information between the parties has been disrupted by deliberate actions of one of the parties.
“Herein, the record does disclose that the [plaintiffs] appellants were surprised by the new theory of the cause of death as advanced by the [defendants’] appellees’ experts at trial. In fact, the failure of the appellees to timely inform the appellants of the discovery of a new theory of cause of death smacks of ambush.
“ * * * Had the appellants been aware of the appellees’ newly discovered theory of death, appellants’ experts would have been able to effectively testify with regard to this counter-theory of death.
« * * *
“Initially, the trial court erred by not granting the appellants’ motion in limine with regard to the testimony of the appellees’ experts as to the cause of death not described during deposition. The trial court also erred by failing to sustain the appellants’ objections to the testimony of the appellees’ experts at trial with regard to preeclamptic shock. The appellants were clearly surprised and damaged by the failure of the appellees to reveal the newly discovered theory of preeclamptic shock prior to trial pursuant to Civ.R. 26(E)(2).” Id. at 179-180, 547 N.E.2d at 1206-1207.
In reference to Civ.R. 26(E)(1), this court noted in Shumaker v. Oliver B. Cannon & Sons, Inc. (1986), 28 Ohio St.3d 367, 370, 28 OBR 429, 431, 504 N.E.2d 44, 47, that:
“An objective of this rule is to provide opposing counsel with updated and complete discovery regarding the substance of expert testimony. This duty to supplement responses on the subject matter of expert testimony is necessary because preparation for effective cross-examination is especially compelling where expert testimony is to be introduced.”
In Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St.3d 83, 19 OBR 123, 482 N.E.2d 1248, this court was presented with a party who notified opposing counsel five days prior to trial that a previously undisclosed expert witness along with a new theory would be presented at trial. The opposing counsel *55moved to exclude the expert, and the court granted the request in the absence of any alternative sanction recommended by the parties. Id. at 84,19 OBR at 124, 482 N.E.2d at 1249. In affirming the trial court’s sanction, this court reasoned:
“We recognize that both Jones and Paugh & Farmer involved instances of willful noncompliance. However, the existence and effect of prejudice resulting from noncompliance with the disclosure rules is of primary concern, not just the intent or motive involved. Appellee’s conduct may well have been produced by neglect, a change in defense strategy or an inadvertent error. Nevertheless, the trial court recognized it as a breach of duty giving rise to unfair surprise and concluded that the resulting prejudice could best be remedied by exclusion of the evidence. Civ.R. 26(E) and 37(B)(2)(b).” (Footnotes omitted.) Id. at 85, 19 OBR at 125, 482 N.E.2d at 1250.
Moreover, in Huffman we commented: “Additionally, although surprise is all but eliminated under the Civil Rules relating to discovery, an evidentiary basis has long been recognized for the exclusion of otherwise relevant evidence if its admission would result in ‘unfair surprise’ disproportionate to its probative value. * * *” Id. at fn. 2. Thus, we have recognized previously that not only willful noncompliance but also unintentional or inadvertent violations of Civ.R. 26 can invoke sanctions under Civ.R. 37. Jones v. Murphy, supra, and Huffman v. Hair Surgeon, Inc., supra. However, not every violation of Civ.R. 26 will call for the drastic remedy of excluding an expert witness.3 Instead, the trial court should weigh the conduct of the party offering the expert witness along with the level of prejudice suffered by the opposing party attributable to the discovery violation, in order to determine the appropriate sanction.
In the case sub judice, the primary issue before the court is whether the trial court abused its discretion in not granting either a motion for a continuance, a motion to limit Dr. Schulze’s testimony, or a motion to exclude Dr. Schulze altogether due to the potential prejudice to appellants. As we recently reiterated in Tracy v. Merrell Dow Pharmaceuticals (1991), 58 Ohio St.3d 147, 152, 569 N.E.2d 875, 880, “[ajbuse of discretion connotes more than an error of law or of judgment; it implies that the court’s attitude is unreasonable, arbitrary or unconscionable. * * * A reviewing court may not substitute its judgment for that of the trial court absent an abuse of discretion. * * *” (Citations omitted.)
*56With the above standard of review noted as a threshold to this analysis, it must be determined whether Dr. Schulze was indeed testifying as an expert witness and/or as a treating physician when he testified on issues that were outside his previous deposition testimony given on October 9, 1989.
In an August 15, 1989 letter to opposing counsel, disclosing appellees’ expert witnesses, Dr. Schulze was listed as a witness with the following explanation: “We will also call Kenneth Schulze, M.D., who is one of plaintiff's treating physicians. We may also employ an expert in the field of vocational rehabilitation.” Appellees’ counsel stated at oral argument in response to a query by this court that Dr. Schulze testified only as a treating physician. However, in appellees’ brief before this court, they stated: “Dr. Schulze testified as both a medical expert and a treating physician, as the defendants were told he was going to so testify.”4 Illustrative of the confusion as to Dr. Schulze’s status as a witness was a comment made by Dr. Schulze at voir dire during questioning by the trial court:
“THE COURT: Doctor, are you the treating physician now for this Defendant or Plaintiff?
“THE WITNESS: I don’t know how to answer that question. I have not treated him since July of 1987. I haven’t in the strictest sense been discharged as his physician but I don’t think I could say that I am actively treating him at this time.”
After reviewing the balance of Dr. Schulze’s October 9,1989 deposition, voir dire, and trial testimony it is abundantly clear that he testified in pertinent part as an “expert” witness at trial. This conclusion is premised in part on Dr. Schulze’s response to the following question by attorney Powell (counsel for Drs. Snyder and Shimmel) at trial:
“[Mr. Powell] Q. Your role now is not to be — no, my question was: Your role is not to be a treating physician at this point in time, it’s to be an expert in this courtroom, isn’t it?
“[Dr. Schulze] A. Yes, I think that’s fair.”
In reviewing the record I find that Dr. Schulze clearly testified at voir dire that he did not form certain opinions until the day trial began. Moreover, Dr. Schulze testified that it would have been inappropriate for him to have formed *57certain opinions at any time prior to the first day of trial. Therefore, there was no way for appellants to adequately prepare for Dr. Schulze’s new opinions. Appellants had no opportunity to conduct an effective cross-examination of Dr. Schulze regarding his newly formed opinions. Clearly, Dr. Schulze’s testimony came as a surprise to appellants and was highly prejudicial.
Even though appellees provided expert testimony touching some of the same issues Dr. Schulze discussed, appellants were caught off guard by some of the new opinions not previously held by Dr. Schulze. As admitted by appellees, Dr. Schulze’s testimony was the linchpin of their case and without it they could not proceed. Appellants requested both a continuance and an order in limine to limit these new opinions; however, the trial court unreasonably overruled both motions. Although I believe that Dr. Schulze should not have been excluded from the proceedings, clearly the trial court did abuse its discretion in not granting either appellants’ motion in limine or motion for a continuance.
The majority’s reliance on the fact that the trial court was willing to permit appellants to have Savage independently examined, provided that no continuance was granted, is totally misplaced. First, appellants could not have reasonably been expected to come up with an expert on such short notice. Also, it placed appellants at a disadvantage in having to prepare for cross-examination that was unexpected prior to trial.
The majority additionally has misconstrued the purpose behind Civ.R. 26 by its statement that “ * * * it is clear that the information provided by Schulze’s trial testimony did not catch appellants by surprise.” Again, the main objective of Civ.R. 26 is not to inform opposing counsel of the victim’s condition, but instead is to specifically “provide opposing counsel with updated and complete discovery regarding the substance of expert testimony. This duty to supplement responses on the subject matter of expert testimony is necessary because preparation for effective cross-examination is especially compelling where expert testimony is to be introduced." (Emphasis added.) Shumaker, supra, 28 Ohio St.3d at 370, 28 OBR at 431, 504 N.E.2d at 47. The mere fact that Savage’s condition may have been discoverable prior to trial in no way negated the obligation on the part of Savage’s counsel, pursuant to Civ.R. 26(E), to seasonably notify appellants’ counsel of the additional topics on which Dr. Schulze would testify at trial.
Therefore, I would reverse the court of appeals on this issue and remand for a new trial.
*58II
Jurisprudence
I agree that the issue with respect to the directed verdict in favor of CHS must be resolved by the court of appeals. On the cross-appeal concerning the constitutionality of R.C. 2307.43, my position would be to uphold the statute as I previously indicated in my dissenting opinion in Morris v. Savoy (1991), 61 Ohio St.3d 684, 695-700, 576 N.E.2d 765, 774-777 (Holmes, J., concurring in part and dissenting in part). However, regarding this issue, by virtue of stare decisis, I must recognize that this court has already decided the unconstitutionality of the statute and consequently there is no need to remand the action for that purpose.
In reaching the issues of whether workers’ compensation and Social Security benefits constitute “insurance” for purposes of R.C. 2305.27, three Justices have attempted to go too far. These issues were not treated in the court of appeals and have never been addressed by a majority of this court. As Justice Wright stated in his concurring opinion in Schaefer v. Allstate Ins. Co. (1992), 63 Ohio St.3d 708, 723, 590 N.E.2d 1242, 1252-1253 (Wright, J., concurring in judgment only), “[e]ach time this court * * * decides cases based upon issues neither raised by the parties nor considered by the courts below, we tread upon jurisprudential quicksand, and the more we thrash, the deeper we sink.” It is incumbent upon this court to remand the issues concerning R.C. 2305.27 to the court of appeals for determination. However, since there is no majority among this court to either treat or remand to the court of appeals the collateral source issues, the appellees are now foreclosed from further challenging the trial court’s decision to apply R.C. 2305.27 to reduce their award. See H. Brown, J., concurring in part and dissenting in part, supra, at 64 Ohio St.3d at 49-50, 591 N.E.2d at 1221.
Workers’ Compensation and Social Security Benefits under R.C. 2305.27
I believe some observations are necessary in light of the dictum contained in Part II of the lead opinion (which is only joined by three Justices). First, in reaching their conclusion that “workers’ compensation and Social Security benefits fall under the definition of ‘insurance’ in R.C. 2305.27, and therefore do not reduce medical malpractice damages awards,” three Justices have misapplied the result reached in Hodge v. Middletown Hosp. Assn. (1991), 62 Ohio St.3d 236, 581 N.E.2d 529, in order to annihilate R.C. 2305.27. In fact, Hodge never addressed these issues. Instead, this court held in Morris v. *59Savoy (1991), 61 Ohio St.3d 684, 693, 576 N.E.2d 765, 773, with respect to R.C. 2305.27, that:
“ * * * The language of the statute requires that ‘ * * * an award of damages * * * shall be reduced by any other collateral recovery for medical and hospital care, custodial care or rehabilitation services, and loss of earned income.’ (Emphasis added.) R.C. 2305.27. The sole issue is the impact of the language on future workers’ compensation payments the plaintiff could reasonably expect to receive and whether there should be an equivalent reduction in the jury’s award * * * for future lost wages. Reading the language of the statute consistent with our finding that the legislature intended to eliminate certain types of double recovery, we find that future payments, to the extent they can be determined with a reasonable degree of certainty, can and should be deducted from the jury’s verdict for future lost wages. Such was the case here.”
Furthermore, this court noted in Hodge, supra, that “R.C. 2305.27 was enacted as part of sweeping reform, as a response to a perceived malpractice insurance crisis.” Id., 62 Ohio St.3d at 240, 581 N.E.2d at 532; see, also, Morris v. Savoy, 61 Ohio St.3d at 693, 576 N.E.2d at 772; Holaday v. Bethesda Hosp. (1986), 29 Ohio App.3d 347, 348, 29 OBR 475, 477, 505 N.E.2d 1003, 1005. However, the effect of Part II of the lead opinion in this case would be to render R.C. 2305.27 impotent.
IV
Conclusion
Accordingly, for the foregoing reasons I agree with the majority in reversing the judgment of the court of appeals and remanding this cause to decide whether the trial court properly directed a verdict in favor of CHS. Furthermore, I would order that a new trial be held after that determination, in accordance with Part I of this dissent. Since Morris v. Savoy decided that R.C. 2307.43 is unconstitutional, the trial court would be prohibited from capping the damages. However, with respect to the collateral source issues under R.C. 2305.27, I would include them among the issues to be decided by the court of appeals on remand, on the authority of App.R. 12(A).
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.

. Appellants were provided with a copy of a document during discovery which dated back to July 1987, when Dr. Schulze was still treating Savage. During this period Dr. Schulze met with appellees’ counsel, Timothy F. Scanlon. Dr. Schulze relayed his prognosis for Savage as follows (as recorded by attorney Scanlon):
“From an orthopaedic standpoint, he believes Savage is probably at an ‘end stage.’ He describes the damage as ‘severe and irreversible.’ He is not going to recover much more muscle strength. Schulze has him going to physical therapy but he doesn’t think it is going to do much good. He thinks Savage is always going to require a walker to get around.”


. Civ.R. 37 states in relevant part:
“(B) Failure to comply with order.
“(1) If a deponent fails to be sworn or to answer a question after being directed to do so by the court, the failure may be considered a contempt of that court.
“(2) If any party or an officer, director, or managing agent of a party or a person designated under Rule 30(B)(5) or Rule 31(A) to testify on behalf of a party fails to obey an order to provide or permit discovery * * *, the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:
“(b) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence;
“(c) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party[.]”


. As noted in Civ.R. 37, the trial court has far less drastic remedies available to it for discovery violations than excluding a party’s expert witness. For example, the court could grant a continuance, or limit the testimony of the expert to items previously available during discovery that were timely provided to the opposing party.


. In appellees’ brief before this court it is ambiguous as to what Dr. Schulze’s status (treating physician or expert witness) was when he testified at trial. Appellees attempted to make a legal distinction between a “treating physician” and an “expert medical” witness, and claim that Dr. Schulze’s testimony was not subject to discovery since he was Savage’s treating physician. However, appellees conceded in their brief and in their list of witnesses that at least for some purposes Dr. Schulze was an expert witness.